--------------------------------------------------------------------------------

Exhibit 10.12

 

 

 

 

Guarantee Contract
(Natural Person Guarantee)

 

 

 

Fujian Branch of China Construction Bank

--------------------------------------------------------------------------------

Exhibit 10.12

The contract is entered into by the following parties:

Guarantor (Party A): Please see Article 10 of the contract for details.

Creditor (Party B): Please see Article 10 of the contract for details.

Article 1

SCOPE OF GUARANTEE

 

 

 

Please see Article 11 of the contract for details.

 

 

Article 2

METHOD OF GUARANTEE

 

 

 

Party A shall provide joint responsibility guaranty under the contract.

 

 

Article 3

GUARANTEE PERIOD

 

 

The guarantee period is from the effective date of this Contract and ends two
years from the expiration of the debt performance term under the Main Contract.
In case Party A agrees to extent the debt performance term, the guarantee period
ends two years from the expiration of the extended debt performance term under
the Main Contract. If Party B announces advanced maturity of debts according to
the Main Contract, the guarantee period ends two years from the advanced
maturity date of debts announced by Party B. In case the debts under the Main
Contract are paid in installments, the guarantee period of each installment is
two years from the expiration date of the debt performance term of the last
installment.

 

 

Article 4

INDEPENDENCE OF THE GUARANTEE CONTRACT

 

 

The validity of the guarantee contract is independent from that of the Main
Contract. The failure, invalidation, partial invalidation, or cancellation of
the Main Contract does not affect the validity of the guarantee contract. If the
Main Contract fails, is invalidated, partially invalidated, canceled or void,
Party A shall be jointly responsible for the debtor’s debts due to return of
properties or compensation of losses.

 

 

Article 5

CHANGE OF MAIN CONTRACT


  I.

Party A agrees to be jointly and severally responsible for the debts under the
amended Main Contract, in the event that Party B and the debtor agree to amend
the Main Contract provisions in writing (including but not limited to the
repayment currency, repayment method, loan account No., repayment account No.,
expense utilization plan, repayment plan, value date and settlement date,
startup date or expiration date of debts performance term if the term is not
extended). However, if Party B and the debtor have extended the debt performance
date or increased credit principal through agreement without Party A’s consent
in advance, Party A shall be jointly and severally liable only for the debts
according to the provisions of the Main Contract before the amendment.

          II.

Party A’s liability as a guarantor is not reduced or exempted due to any of the
following conditions:

          (I)

Party B or the debtor has undergone change of formality, merging, integration,
separation, capital increase/reduction, joint venture, joint business operation
and name change;

          (II)

Party B has entrusted a third party to fulfill its due obligations under the
Main Contract.

          III.

In case of invalidation, cancellation or voidance of any transfer of debts or
credits under the Main Contract, Party A shall continue to be jointly and
severally responsible as a guarantor for Party B according to this Contract.


--------------------------------------------------------------------------------

Exhibit 10.12

Article 6 GUARANTORS’ LIABILITIES


  I.

Party A shall be jointly and severally liable within the scope of guarantee, if
the debts under the Main Contract are due or Party B announces advanced maturity
of debts according to the Main Contract or laws, the debtor fails to fulfill in
full amount and in a timely manner, or the debtor breaches other provisions of
the Main Contract.

   

 

  II.

Whether Party B has other guarantee of credits under the Main Contract
(including but not limited to various guaranty methods such as guaranty,
mortgage, pledge, guaranty letter and standby L/C), whether the guaranties are
valid and established, whether Party B claims its right to other guarantors,
whether any third party agrees to be liable for total or partial debts under the
Main Contract, and whether other guaranties are provided by the debtor, Party
A’s liabilities as a guarantor under this Contract will not be reduced or
exempted. Party B can directly require Party A to be liable within the scope of
its guarantee according to this Contract; and Party A cannot raise any
objections.

   

 

  III.

If Party A only provides guarantee for a part of the debts under the Main
Contract, Party A agrees that even if the debtor repays part of the debt, or
Party B partially exercises its right under other guarantees, or the debt was
partially paid by other means, Party A will be responsible within the scope of
the guarantee for the unpaid debt.

   

 

  IV.

If Party A only provides guarantee for part of the debts under the Main
Contract, and if the debts under the Main Contract are not fully paid after
Party A performs its obligation as a guarantor, Party A agrees not to cause any
damage to Party B when it claims its subrogation right (including in-advance)
against the debtor or other guarantors. Party A agrees that the right to receive
repayment of debts under the Main Contract has priority over Party A’s
subrogation right.

Before total repayment of Party B’s credits:

  (a)

Party A agrees not to claim its subrogation right against the debtor or other
guarantors; once Party A has exercised the above right due to any reason, it
shall use the payment from the claim to first repay the unpaid debt owned to
Party B’s ;

        (b)

If the debts under the Main Contract have collateral, Party A agrees not to
declare rights to the secured articles or the proceeds of sale of such articles
for any reason including but not limited to subrogation rights. The secured
articles or the proceeds of sales of such articles shall be first used to repay
the unpaid debts owed to Party B.

        (c)

If the debtor or other guarantor has provided a counter-guarantee to Party A,
Party A shall use the proceeds from the above counter-guarantees to first repay
unpaid debt owed to Party B.


  V.

Party A fully understands the interest rate risks. Party A agrees to be jointly
and severally responsible for the increased part due to the increase of the
interest rate, the default interest or the compound interest, if Party B adjusts
the interest rate according to the Main Contract, or the government adjusts the
interest rate, calculation method or the settlement method.

        VI.

If the debtor has other loans from Party B other than the loans under the Main
Contract, Party B has the right to receive the debtor’s RMB or other currency
expenses in the account established in the system of China Construction Bank to
satisfy any expired debt. Party A’s guaranty responsibilities are not reduced or
exempted.


--------------------------------------------------------------------------------

     Exhibit 10.12

Article 7 PARTY A’S OTHER OBLIGATIONS


  I.

Party A shall supervise how the debtor uses the loans (including its purpose).

        II.

Party A shall provide Party B with its financial conditions and individual
credit information, and guarantee that all materials provided are correct, true,
complete and valid. Without written consent of Party B, Party A cannot provide
to any Third Party with a guaranty that is out of its capacity.

        III.

In case of any changes to Party A’ s nationality, address or marital status, or
if Party A has a serious health issue, receives administrative or criminal
punishment, or is involved in a major civil dispute, deterioration of financial
status, or loses or is likely to lose the capability to guarantee for any
reason, Party A shall inform Party B immediately in writing, and perform
undertaking, transferring or inheritance of guarantee liabilities herein as
Party B requires, or provide a new guarantee for fulfillment of the Main
Contract.

        IV.

If the company, of which Party A is in the position of controlling shareholder
or actual controller, merges, dissolves, changes in entities, fluctuates the
amount of capital, or is jointly-funded or jointly-operated, Party A shall
inform Party B of such condition immediately.


Article 8 MISCELLANEOUS


  I.

Allocation and charging of payable expense

       

As for Party A’s amount payable under the contract, Party B has the right to
charge RMB or other currency expense from Party A’s account established in the
China Construction Bank—it is not necessary to notify Party A in advance. Once
it needs to handle the sales and purchasing of foreign exchange or exchange
settlement, Party A is obliged to assist Party B; Party A shall bear the
exchange rate risks.

        II.

Use of Party A’s information

       

Party A allows Party B to inquire Party A’s credit status from individual credit
information database of People's bank of China or any other individual credit
information database approved by credit rating authority or other relevant work
unit, department and person. All credit report obtained are limited to be used
on purposes stipulated in Provisional Rules on Management of Individual Credit
Information Database issued by People’s bank of China. Party A allows Party B to
provide its credit information for individual credit information database of
People's bank of China or any other individual credit information database
approved by credit rating authority. Party A also agrees that Party B may use
and disclose its information reasonably for the necessary of business.

        III.

Collection by Public Notice

       

As for Party A’s breach of contract, Party B has the right to report to the
relevant government agency and make an announcement through news media to
collect the debt.


--------------------------------------------------------------------------------

Exhibit 10.12

  IV.

Effect as Evidence of Party B’s record

       

Except for reliable and confirmed contrary evidence, Party B’s following
documents constitute evidence to prove the credit relationship under the Main
Contract: internal account record of Party B’s principal, interest, expense and
repayment record; receipt and voucher during debtor’s handling withdrawal,
repayment and interest payment made or reserved by Party B; loan collection
record and voucher by Party B. Party A cannot object to Party B’s personal
fabrication or reservation of the above records, receipts and vouchers.

        V.

Reservation of Right

       

Party B’s rights under the contract do not affect or eliminate any rights
enjoyed according to relevant laws, stipulations and other contracts. Any grace,
forgiving, preference or postponed exercising of any contract rights aimed at
the breach or delay cannot be taken as the abandonment of rights and interests
under the contract or permission or approval of any breach of contract; besides,
they do not affect, block or hinder the continuous exercising of the rights or
exercising of any other rights and do not ask Party B to bear any
responsibilities and obligations for Party A.

       

Even if Party B fails to exercise or delays the exercising of any rights under
the main contract or fails to completely utilize any recourse under the main
contract, Party A’s guaranty responsibilities under the contract can not be
reduced or exempted; however, once Party B reduces or exempts the debts under
the main contract, Party A’s guaranty responsibilities under the contract are
reduced and exempted accordingly.

        VI.

Debtor’s dissolution or bankruptcy

       

In the event that Party A knows that the debtor has entered into dissolution or
bankruptcy procedure, it shall immediately notify Party B to report the debts;
at the same time, it shall participate in the dissolution or bankruptcy
procedure in a timely manner and exercise the right of indemnity in advance. If
Party A knows or should have known that the debtor has entered into dissolution
or bankruptcy procedure but fails to exercise the right of indemnity in advance,
Party A shall be responsible the incurred losses.

       

In spite of Article 5 (2), if Party B and debtor reach a reconciliation
agreement in the debtor’s bankruptcy procedure or a restructuring plan, Party
B’s rights under the contract are not affect by reconciliation agreement or
restructuring plan; Party A’s guarantee responsibilities are not reduced or
exempted. Party A can not defend against Party B’s claim of right through the
conditions stipulated in the reconciliation agreement and restructuring plan. As
for the credits compromised by Party B in the reconciliation agreement and
restructuring plan to the debtor without repayment, it still has the right to
require Party A for continuous repayment.

        VII.

In case of any changes in Party A’s communication address or contact method, it
shall immediately notify Party B in written form; in case of any losses arising
from timely notification failure, Party A shall bear relevant losses by itself.

        VIII.

If Party A or debtor fails to strictly comply with relevant laws, stipulations
or regulations concerning environmental protection, energy saving, discharge
reduction and pollution reduction or in case of any possible energy consumption
and pollution risks, Party B has the right to exercise the guaranty rights under
this Contract in advance and adopt other remedial measures permitted by the
contract or law.


--------------------------------------------------------------------------------

Exhibit 10.12

  IX.

Conditions for the effectiveness of the Contract

       

This Contract becomes effective upon signature or official seal by Party A’s
legal representative (responsible person) or authorized agent and signature or
official seal by Party B’s responsible person or authorized agent.


Article 9 PARTY A’S REPRESENTATIONS AND GUARANTEES


  I.

Party A fully understands Party B’s business scope and authorized power.

        II.

Party A has read all the provisions of the contract and main contract. In
response to Party A’s requirements, Party B has specified relevant provisions of
this contract and main contract. Party A has known and adequately understood the
meaning of provisions in this contract and main contract and its legal
consequence.

        III.

Party A has the legal qualification of a guarantor.

        IV.

Party A has confirmed it adequately knows the debtor’s assets, debts, business,
credits and reputation, whether it has the main qualification and power of
signing the main contract as well as all the contents of main contract.


--------------------------------------------------------------------------------

Exhibit 10.12

Particular Signing Provisions

     The contract No. of this Personal Guarantee Contract is 2011 Jian Ping Song
Guo Xin Zi Bao Zi No.1-1

Article 10      INFORMATION OF CONTRACTORS

Guarantor (Party A): Zhan Youdai, Zhou Liufeng
Certificate Name and No: ID number: 352128196909072016, 352128197111071529
Address: No 6-1, Shui Nan Gong Ye Road, Songxi County
Post Code: 353500
Tel: 2325688

Creditor (Party B): China Construction Bank Co., Ltd Songxi Branch
Address: No 121 Jiefang Street, Songyuan Town, Songxi County
Post Code: 353500
Principal: Liu Liquan
Fax: 0599-2322644
Tel: 0599-2322670

To ensure the performance of the Domestic Letter of Credit Opening Contract
titled (2011) Jian Ping Song Guo Xin Kai Zi No.1 (hereinafter referred to as the
“Main Contract”) entered into by and between Fujian Yada Group Co., Ltd.
(hereinafter referred to as Debtor) and Party B, Party A agrees to assume the
jointly guarantee liability for the debt under this contract. The Parties hereby
agree to enter into this contract based on the mutual consent of consultation
and comply with the terms hereof.

Article 11 AGREEMENTS TO ARTICLE       The contract guaranty scope includes the
following Type II:


  I.

All the debts under the main contract include (but not limited to) total
principal, interest (including compound interest and penalty interest), breach
penalty, compensation, other expense paid by debtor to Party B (including but
not limited to relevant handling fee, telecom expense, sundry expense and
relevant bank expense rejected by foreign beneficiary), Party B’s expense in
realizing credits and guaranty rights (including but not limited to lawsuit
expense, arbitration expense, property safeguard expense, travel expense,
implementation expense, evaluation expense, auction expense, notarization
expense, transportation expense, announcement expense and lawyer’s expense).

        II.

The principal under the main contract (currency: RMB) (In Words: RMB Ten Million
yuan) and interest (including compound interest and penalty interest), breach
penalty, compensation, other expense paid by debtor to Party B (including but
not limited to relevant handling fee, telecom expense, sundry expense and
relevant bank expense rejected by foreign beneficiary), Party B’s expense in
realizing credits and guaranty rights (including but not limited to lawsuit
expense, arbitration expense, property safeguard expense, travel expense,
implementation expense, evaluation expense, auction expense, notarization
expense, transportation expense, announcement expense and lawyer’s expense).


--------------------------------------------------------------------------------

Exhibit 10.12

Article 12 DISPUTE SETTLEMENT    

Any and all disputes arising in the performance of the Contract shall be settled
through negotiation. In case that no settlement can be reached through
negotiation, the disputes shall be settled by the first method as follows.


  (1)

Instituting legal proceedings in the People’s Court of competent jurisdiction at
Party B’s domicile.

        (2)

Submitting to (left blank) Arbitration Commission (place of arbitration: (left
blank) ) for arbitration in accordance with the arbitration rules of the
Arbitration Commission in force at the time of application. The arbitration
award shall be final, and binding upon both parties.

During the process of litigation or arbitration, the Parties shall continue to
implement this contract, except for the provisions related to the matters in
dispute.

Article 13 THIS CONTRACT SHALL BE PREPARED IN THREE DUPLICATES     Article 14
OTHER AGREED ITEMS       This filed is left blank


--------------------------------------------------------------------------------

Exhibit 10.2

Party A (Official seal):

Legal representative (Person-in-charge) or authorized agent (Signature): Zhan
Youdai, Zhou
Liufeng (Signature)
Date: September 27, 2011

 

 

 

Party B (Official seal): China Construction Bank Co., Ltd. Songxi Branch (Seal
affixed)
Responsible person or authorized agent (Signature): Liu Liquan
Date: September 27, 2011

--------------------------------------------------------------------------------